DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-10-20, 8-31-20, and 11-3-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
Claim 2 of the instant application is patentably indistinct from claim 2 of application 16/771,649. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim 2 of the instant application is patentably indistinct from claim 2 of application 16/771,672. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 of the instant application is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending application 16/771,649. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 2 of the instant application is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending application 16/771,672. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending application 16/771,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the conditional expressions of the instant application correspond to the conditional expressions in claims 1 and 2 of application 16/771,649. Furthermore, claims 2-23 of application 16/771,649 recite substantially similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending application 16/771,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the conditional expressions of the instant application correspond to the conditional expressions in claims 1 and 2 of application 16/771,672. Furthermore, claims 2-23 of application 16/771,672 recite substantially similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Fujibayashi (JP 2006-301508, of record).

Re claim 1, Fujibayashi teaches for example in fig. 3 and 5, an optical system comprising a lens satisfying following conditional expressions: νdLZ<35.0 (para. 0090), and  0.702<θgFLZ+(0.00316×νdLZ) (para. 0090 and 0091), where νdLZ: Abbe number of the lens with reference to d-line, and θgFLZ: a partial dispersion ratio of the lens, wherein θgFLZ is defined by the following expression: θgFLZ=(ngLZ−nFLZ)/(nFLZ−nCLZ) wherein a refractive index of the lens with reference to g-line is ngLZ, a refractive index of the lens with reference to F-line is nFLZ, and a refractive index of the lens with reference to C-line is nCLZ.

Re claim 21, Fujibayashi teaches for example in fig. 3 and 5, a method of manufacturing an optical system, comprising: disposing lenses within a lens barrel so as to include a lens satisfying the following conditional expressions: νdLZ<35.0 (para. 0090), and  0.702<θgFLZ+(0.00316×νdLZ) (para. 0090 and 0091), where νdLZ: Abbe number of the lens with reference to d-line, and θgFLZ: a partial dispersion ratio of the lens, wherein θgFLZ is defined by the following expression: θgFLZ=(ngLZ−nFLZ)/(nFLZ−nCLZ) wherein a refractive index of the lens with reference to g-line is ngLZ, a refractive index of the lens with reference to F-line is nFLZ, and a refractive index of the lens with reference to C-line is nCLZ.

Re claim 2, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 3, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 4, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 5, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 6, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 7, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 8, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 9, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 10, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 11, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 12, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 13, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 14, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 15, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 16, Fujibayashi further teaches for example in fig. 3 and 5, satisfying the claimed conditional expression (para. 0090 and 0091).

Re claim 17, Fujibayashi further teaches for example in fig. 3 and 5, an object side lens disposed nearest to an object (fig. 3 - L1; fig. 5 - L1), wherein the lens is disposed nearer to an image than the object side lens (fig. 3 - GIT; fig. 5 - GIT).

Re claim 18, Fujibayashi further teaches for example in fig. 3 and 5, an image side lens disposed nearest to an image (fig. 3 - L5p; fig. 5 - L5p), wherein the lens is disposed nearer to an object than the image side lens (Fig. 3 - GIT; Fig. 5 - GIT).

Re claim 20, Fujibayashi further teaches for example in fig. 3 and 5, an optical apparatus configured to comprise the optical system (fig. 3, fig. 5; para. 0001).

Re claim 22, Fujibayashi further teaches for example in fig. 3 and 5, the lens is a single lens or a one of a cemented lens which is made by cementing two lenses (fig. 3 - GIT; fig. 5 - GIT).

Re claim 23, Fujibayashi further teaches for example in fig. 3 and 5, at least one of lens surfaces of the lens faces air (fig. 3 - GIT).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujibayashi (JP 2006-301508, of record).

Re claim 19, supra claim 1.
But, Fujibayashi fails to explicitly teach the lens is a glass lens.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the material of construction for lenses, since plastic and glass are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Fujibayashi in order to provide various abilities - e.g. light weight, thermal properties, etc. as is necessary for the particular lens system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-2-22